Plaintiff sustained personal injury through a collision between two automobiles, in one of which she was riding as a passenger. The defendant-appellant was the owner and the driver of the other automobile. Plaintiff had a verdict and judgment, and defendant appeals. *Page 345 
The sole ground of appeal assigned is that the trial court refused to nonsuit the plaintiff. The sole ground urged for a nonsuit was that "the evidence produced did not establish negligence on the part of the defendant which was the proximate cause of the accident, and that there had been no negligence shown on behalf of the defendant."
The testimony for the plaintiff indicated that the car belonging to her employer and in which she was riding, moving slowly in congested traffic and approaching a street intersection where there was a traffic light, and in rear of several other cars, was held up by the light changing to red, and that about at that juncture defendant, having finished taking on gasoline at a service station across the space allotted for a sidewalk and to the right of the car in which plaintiff was riding, drove his car across the sidewalk space into the street and against the rear of the plaintiff's car, all but upsetting it and severely injuring the plaintiff.
Further comment seems needless. The judgment will be affirmed.
For affirmance — PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None.